FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10475

               Plaintiff - Appellee,             D.C. No. 4:08-cr-00647-RCC

   v.
                                                 MEMORANDUM *
 MANUEL DE JESUS MIRANDA-
 LOPEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Manuel de Jesus Miranda-Lopez appeals from his guilty-plea conviction and

63-month sentence for illegal reentry after deportation, in violation of 8 U.S.C.

§ 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
        Pursuant to Anders v. California, 386 U.S. 738 (1967), Miranda-Lopez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

        Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




sko/Research                               2                                    08-10475